/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 26, 2014

                                   No. 04-13-00277-CV

    METHODIST HEALTHCARE SYSTEM OF SA, Ltd, LLP d/b/a Northeast Methodist
                             Hospital,
                             Appellant

                                            v.

                                    Thomas DEWEY,
                                       Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-12676
                     Honorable Solomon Casseb, III, Judge Presiding

                                     ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court